99 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SUN MICROSYSTEMS, INC., a Delaware corporation, Plaintiff-Appellee,v.ASTRO-MED, INC., a Rhode Island corporation, Defendant-Appellant.
No. 96-15733.
United States Court of Appeals, Ninth Circuit.
Oct. 22, 1996.

DISMISSED.
Before:  WOOD*, SCHROEDER, and HALL, Circuit Judges.

ORDER

1
In accordance with the joint stipulation for dismissal filed with this Court on October 15, 1996, this case is hereby DISMISSED.



*
 The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation